Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
An examiner’s amendment to the record appears below.
IN THE CLAIMS:
Claims 9-15 have been cancelled.
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jason Ploeger on March 08, 2022.
Applicant’s arguments, see the amendments/remarks, filed on December 16, 2021, with respect to the claim rejections as being unpatentable over Xu et al (US 2016/0332876 A1) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Both Xu and the present invention seek to cool the syngas stream below the dew point without hitting a thermal pinch point near the dew point, shown in Xu paragraph 184 and Fig. 3. Xu in Fig. 2 solves the problem by dividing the syngas stream 25 into four streams to ensure that heat exchangers 56, 57, 58, and 59 all receive high quality heat and heat of condensation and pinch the syngas temperature below the dew point.
 On the contrary, the present invention uses the syngas to heat the BFW and avoid the pinch point, then divide the heated boiling feed water(BFW) to form stream 86' which can then heat the condensate before and after deaeration. The use of heated BFW as a heat transfer medium therefore 
In the present invention the path the reformate 25 takes, sequentially through heat exchangers 70, 78, 77, 76, 80, and 81 in the Figure, most closely matches the comparative example Fig. 3 from Xu. Despite having the reformate move through the heat exchangers in series, in the present invention the process avoids the pinch point of the comparative example Fig. 3. A person of skill in the art would be taught by Xu to divide the reformate 25 and pass through the heat exchangers in parallel, and thus miss the unexpected operational benefits of the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JAFAR F PARSA/Primary Examiner, Art Unit 1622